             Case 7:19-cv-00443-KMK Document 49 Filed 02/04/20 Page 1 of 1




                                   SAVAD CHURGIN,                      L~ EMO ENDORSED
                                             ATTORNEYS AT LAW

   PaulSavad                             55 OLD TURNPIKE ROAD - SUITE 209
   Joseph A. Churgin                         (Rt. 59 & THRUWAY EXIT 14)
                                              NANUET, NEW YORK 10954
   Susan Cooper
   Donna Sobel                                   (845) 624-3820

  February 4, 2020

  Hon. Kenneth M. Karas, U.S.D.J.
  U.S. District Court for the Southern District of New York
  300 Quarropas Street
  White Plains, N.Y. 10601

  Re: Orthodox Jewish Coalition of Chestnut Ridge et al. v. Village of Chestnut Ridge, New York
      Case No. 7:19-cv-00443

  Dear Judge Karas:

  We represent the Plaintiffs in the above-referenced action. We write with opposing counsel ' s
  consent to request an adjournment of tomorrow's conference in this matter. Counsel for all
  parties appeared before Magistrate Judge Smith this morning and are very close to a settlement.
  We are now scheduled to appear before Judge Smith on February 11 at 3:30 p.m. We hope to
  resolve the last remaining issue between now and February 11 and are hopeful that the case will
                                                                                                    n
  be settled at that time. We therefore request an adjournment of tomorrow' s conference until a
  date after February 11 , 2020. This is the second request for an adjournment.

  Thank you for your consideration.


                                                  Respectfully submitted,

/u    r~c rrn_q__ ,\                              SAVAD CHURGIN, LLP


~ ( JS   (2.,0 )   \"t

                   ~ (JrJ.rtJ~                    By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


   cc: fJl   CoJ::~~                                  Donna C. Sobel, Esq.




                         J., / Lf I?.P
